Mr. Chief Justice Bean,
dissenting.
As the charter does not specify the number of officers or members of the police force, but makes it the duty of the board of police commissioners, with the funds derived from an annual tax of not to exceed one and three-quarter mills (Laws, 1898, p. 109, § 32; Laws, 1898, p. 180, § 217), to organize, govern, and conduct a police force, with a chief, one or more captains, detectives, etc., and £ £ a suitable force of regular policemen” (Laws, 1898, p. 125, § 68; Laws, 1898, p. 127, § 70), I concur in the view that it is within the power of the board to reduce the force whenever the public revenues demand. I think, however, this should be done by direct resolution or order abrogating the extra offices, and not by the mere removal of the officers. As I read the charter, the board is absolutely prohibited from removing a policeman, except for certain enumerated causes, which do not include a want of funds: Laws, 1898, p. 139, § 101. So long as the office exists, the appointee is entitled to hold it, unless removed in the manner provided in the charter, and for the causes specified. The record of the police board recites that the plaintiff and other policemen named were £ £ dismissed from service, ’ ’ and I doubt whether it can be properly held to show an intention to reduce the force or abrogate the offices they held, especially in view of the subsequent action of the board in reappointing some of the persons dismissed, and in appointing others, without an order increasing the force. Reversed.